                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


DAN DORAN and JULIE DORAN,                   Case No. CV-18-136-GF-SPW

                                            JUDGMENT IN A CIVIL CASE
                      Plaintiff,

  vs.

WILLY SMITH; TRAVIS
BURROW; KALEB LARSON; RON
MARTIN; DIRK JOHNSON; RYAN
BALL; CITY OF GREAT FALLS;
and DOES 1-10,

                      Defendant.


        Defendants City of Great Falls, Travis Burrow, Kaleb Larson, Ron Martin

and Dirk Johnson offered judgment in the above entitled matter on April 22, 2019,

pursuant to Rule 68(a), Fed.R.Civ.P. Plaintiff’s Dan and Julie Doran served

Defendants with a written Acceptance of Offer of Judgment on May 8, 2019.

        Therefore based upon the terms of the Offer and Acceptance, JUDGMENT

IS ENTERED AGAINST THE FOLLOWING NAMED DEFENDANTS, CITY

OF GREAT FALLS, TRAVIS BURROW, KALEB LARSON, RON MARTIN

AND DIRK JOHNSON, in the sum of $15,000.00 with each party to pay their own

costs and attorney fees.
Dated this 17th day of June, 2019.

                         TYLER P. GILMAN, CLERK

                         By: /s/ M. Stewart
                         M. Stewart, Deputy Clerk
